Citation Nr: 0105740	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  98-00 472A	)	DATE
	)
	)

On motion from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether a September 1997 decision by the Board of Veterans' 
Appeals, which denied the veteran's request to reopen his 
claim of entitlement to service connection for an acquired 
psychiatric disorder, should be revised or reversed on the 
grounds of clear and unmistakable error.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from March 1954 to December 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on motion from the veteran to revise or reverse a 
September 1997 decision by the Board, which had denied his 
request to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder.


FINDINGS OF FACT

1.  In a September 1997 decision, the Board denied the 
veteran's claim that new and material evidence had been 
submitted to reopen his claim for service connection for an 
acquired psychiatric disability.

2.  The proper laws and regulations and the facts, as they 
were known at the time, were considered and applied by the 
Board in its September 1997 decision.


CONCLUSION OF LAW

The September 1997 Board decision, which denied the veteran's 
claim that new and material evidence had been submitted to 
reopen his claim for service connection for an acquired 
psychiatric disorder, was not clearly and unmistakably 
erroneous.  38 U.S.C.A. §§ 5109A, 7111 (West Supp. 2000); 38 
C.F.R. §§ 20.1400, 20.1403, 20.1405 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 1997, the RO denied the veteran's request to 
reopen his claim of entitlement to service connection for an 
acquired psychiatric disorder.  At that time, the record 
showed that in October 1979, the RO had sent the veteran a 
letter denying his claim of entitlement to service connection 
for a nervous condition.  The veteran was notified of his 
appellate rights; however, he had not submitted a Notice of 
Disagreement with which to initiate the appellate process.  
Accordingly, that decision became final.  38 U.S.C. § 4005(c) 
(1976); 38 C.F.R. §§ 19.129(a), 19.192 (1979).

In September 1997, the Board noted, correctly, that prior to 
the RO's decision in October 1979, the veteran's service 
medical records had been destroyed in a fire at the National 
Personnel Records Center.  The Board acknowledged that under 
such circumstances there was a heightened obligation to 
explain its findings and conclusions and to carefully 
consider resolving all reasonable doubt on behalf of the 
veteran.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The 
Board noted, however, that a review of the record as it 
existed in October 1979 was negative for any competent 
evidence of psychiatric disability of any kind, either in or 
after service. 

In October 1994, the RO received the veteran's request to 
reopen his claim of entitlement to service connection for a 
nervous disorder.  In August 1995, the RO found that the 
veteran had not submitted new and material evidence with 
which to reopen that claim.  The veteran appealed, and in 
September 1997, the Board affirmed that decision.  

In September 1997, in order to reopen a rating decision which 
had become final, the veteran would have had to present 
evidence which was "new and material."  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1997).  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  Such evidence was that 
which had been submitted since the last final decision on any 
basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  To be 
new, the additional evidence could not be merely cumulative 
of evidence already on file.  To be material, it had to be 
relevant to and probative of the issue at hand.  It also had 
to be of sufficient weight and significance such that, when 
it was considered with all of the evidence of record, it had 
to present a reasonable possibility of changing the outcome.  
Wilkinson v. Brown, 8 Vet. App. 263 (1995).  If the veteran 
submitted new and material evidence to reopen the claim, a de 
novo review of all of the evidence of record had to be 
conducted.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

In its decision in September 1997, the Board noted, 
correctly, that evidence added to the record since the RO's 
decision in October 1979, consisted of the report of overseas 
hospital admission records, dated during the veteran's 
service; a VA psychiatric examination, performed in October 
1979; statements from the veteran's wife; and a report from a 
private mental health center, showing treatment from January 
1989 to May 1995.  Although such records showed that the 
veteran was treated in service in November 1959 for 
psychiatric problems, variously diagnosed as a dissociative 
reaction and an emotional instability reaction, further 
observation the following month was negative for any 
significant psychiatric manifestations or occurrences.  
Indeed, chronic psychiatric disability was not clinically 
reported until October 1979, when the VA psychiatric examiner 
diagnosed a depressive neurosis.  Although the additional 
records also showed that the veteran had major depression 
with psychotic features as late as May 1995, the Board noted 
that there was no competent evidence of a nexus between any 
psychiatric disability and service or any competent evidence 
of a nexus between the veteran's psychosis and the first year 
after his discharge from service.  In this regard, it was 
pointed out that neither the veteran nor his wife had the 
necessary medical expertise to attribute his current 
disability to his psychiatric complaints.  Therefore, the 
Board concluded that the additional evidence submitted since 
October 1979 was essentially cumulative in nature and did not 
raise a reasonable possibility of changing the prior 
decision.

A decision issued by the Board is final. 38 U.S.C.A. §§ 7103, 
7104(a) (West 1991); 38 C.F.R. § 20.1104 (2000).  However, 
the law provides that a final Board decision may be revised 
or reversed on the grounds of clear and unmistakable error.  
38 U.S.C.A. §§ 5109A(a), 7111(a).  Review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed at the time the decision 
was made.  38 C.F.R. § 20.1403(b)(1).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Under 38 
C.F.R. § 20.1403(d), it is specifically provided that clear 
and unmistakable error does not include a change in medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision; VA's failure to fulfill the duty to assist; 
or a disagreement as to how the facts were weighed or 
evaluated.

In this case, the veteran initiated a motion for review of 
the September 1997 Board decision on the grounds of clear and 
unmistakable error.  He stated that he had earned and 
deserved the claimed benefit and continued to present 
essentially the same argument which was addressed in the 
October 1979 RO decision, i.e. that his psychiatric problems 
were incurred in service.  That argument suggested continued 
disagreement as to how the facts were weighed or evaluated.  
Pursuant to 38 C.F.R. § 20.1403(d), such an allegation fails 
on its face.  

In his brief on appeal, dated in January 2001, the veteran's 
representative notes that in the veteran's VA Form 9, dated 
in February 2000, the veteran alleged that a VA hospital had 
records of his sickness during his last two years in service.  
The representative maintains that not only did VA commit 
clear and unmistakable error when it failed to procure such 
records, that failure does not comport with a uniquely pro-
claimant system.  However, not only does the veteran fail to 
identify the VA hospital in question, such an argument raises 
the possibility that VA failed in its duty to assist the 
veteran in the development of his claim.  As noted above, 
such failure can never rise to the stringent definition of 
clear and unmistakable error.  Indeed, the Board is unable to 
find any error of fact or law in the September 1997 decision 
which, had it not been made, would have manifestly changed 
the outcome.  38 C.F.R. § 20.1403(c).  Absent such error, the 
veteran's motion to reverse or revise that decision must be 
denied.


ORDER

In the absence of clear and unmistakable error in the 
September 1997 decision of the Board, which denied the 
veteran's request to reopen his claim of entitlement to 
service connection for an acquired psychiatric disorder, the 
motion is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


 

